DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Magane (US 2009009306 A1) in view of Beckhoven (US 20110026365 A1) and Yamada (US 20140328142 A1).
Regarding claim 1, Magane teaches a transceiver that causes an ultrasonic sensor mounted on a vehicle[Fig 4A-C] to alternately transmit a first transmission wave having a first amplitude level and a second transmission wave having a second amplitude level[0046]..... the transceiver receiving, from the ultrasonic sensor, a first received signal based on a first reflected wave of the first transmission wave and a second received signal based on a second reflected wave of the second transmission wave that are received by the ultrasonic sensor, the transceiver outputting at least one of the first received signal and the second received signal as a received signal[0041]; and a detector that receives the received signal and detects an obstacle based on one of the first received signal and the second received signal[abstract],.....and the detector determines based on which of the first received signal and the second received signal the 

Regarding claim 2, Magane, as modified, also teaches that a first time in which the first transmission wave is transmitted and the first received signal is received is identical to a second time in which the second transmission wave is transmitted and the second received signal is received [#45, #A2 and #A4 in Fig 4A, 4C; 0139-40; Claim 16].  
Regarding claim 3, Magane, as modified, also teaches that a first time in which the first transmission wave is transmitted and the first received signal is received is shorter than a second time in which the second transmission wave is transmitted and the second received signal is received [#41, #45, #A1 and #A2 in Fig 4A; 0139-40; Claim 16]. 
Regarding claim 4, Magane, as modified, also teaches that when the obstacle is detected based on the first received signal, the transceiver switches control of the ultrasonic sensor to cause the ultrasonic sensor to continuously transmit the first transmission wave [0146]  
Regarding claim 5, Magane, as modified, also teaches that when the obstacle is detected in an area closer to the vehicle than the partial area is based on the second received signal, the transceiver switches control of the ultrasonic sensor to cause the ultrasonic sensor to transmit the first transmission wave and to further cause the ultrasonic sensor to continuously transmit the first transmission wave. [0149].   
Regarding claim 6, Magane,  as modified, also teaches that when a vehicle speed of the vehicle becomes higher than or equal to a threshold, the transceiver switches control of the ultrasonic sensor to cause the ultrasonic sensor to transmit the second transmission wave and to further cause the ultrasonic sensor to continuously transmit the second transmission wave.  [0092-93]
Regarding claim 7, Magane as modified, also teaches that when the obstacle is detected in an area farther from the vehicle than the partial area is based on the second received signal, the transceiver switches control of the ultrasonic sensor to cause the ultrasonic sensor to continuously transmit the second transmission wave.  [0149]
Regarding claim 8, Magane teaches transmitting and receiving to cause an ultrasonic sensor mounted on a vehicle [Fig 4A-C] to alternately transmit a first transmission wave having a first amplitude level and a second transmission wave having a second amplitude level [0046].....  in the transmitting and receiving, receiving from the ultrasonic sensor, a first received signal based on a first reflected wave of the first transmission wave and a second received signal based on a second reflected wave of the second transmission wave that are received by the ultrasonic sensor, in the transmitting and receiving, outputting at least one of the first received signal and the second received signal as a received signal[Para 39]; and detecting to receive the received signal and detecting an obstacle based on one of the first received signal and the second received signal, the one of the first received signal and the second received signal[abstract], .....and in the detecting, determining based on which of the first received signal and the second received signal the obstacle is detected, and when the obstacle is detected based on the second received signal, [Fig 4A-C].....Magane does not explicitly teach that the second amplitude level is greater than the first amplitude level…... having a reception level of the received signal greater 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Magane in view of Beckhoven to have the amplitude of the second being greater than the first. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 9, Magane, teaches ....transmission and reception processing for causing an ultrasonic sensor mounted on a vehicle [Fig 4A-C] to alternately transmit a first transmission wave having a first amplitude level and a second transmission wave having a second amplitude level[0046].....  the transmission and reception processing receiving, from the ultrasonic sensor, a first received signal based on a first reflected wave of the first transmission wave and a second received signal based on a second reflected wave of the second transmission wave that are received by the ultrasonic sensor, the transmission and reception processing outputting at least one of the first received signal and the second received signal as a received signal;[0039];  and  detection processing for receiving the received signal and detecting an obstacle based on one of the first received signal and the second received signal[abstract],.....and  the detection processing includes determining based on which of the first received signal and the second received signal the obstacle is detected, and when the obstacle is detected based on the second received signal,[Fig 4A-C]..... Magane does not explicitly teach a non-transitory recording medium recording a program for causing a computer to execute: ….. that is greater than the first amplitude level,….. the one of the first received signal and the second received signal having a reception level of the received signal greater than a predetermined threshold, wherein the first amplitude level is set to make the reception level of the received signal based on a first road surface reflected wave reflected by a road surface out of the first reflected wave less than or equal to the predetermined threshold, the second amplitude level is set to make the reception level of the received signal based on a second road surface reflected wave reflected by a partial area of the road surface out of the second received signal greater than the predetermined 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Magane in view of Beckhoven to have a non-transitory recording medium recording a program for a computer and to have the amplitude of the second being greater than the first. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Magane in view of Yamada in order to obtain obstacle detection based on amplitude of reflection than timing. Doing so would give flexibility in detection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIKAS ATMAKURI/Examiner, Art Unit 3645     

                                                                                                                                                                                               /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645